Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response, received 4/30/2021, has been entered into the record. 
Claims 1-12 and 14-15 are presented for examination.
Affidavit
The affidavit under 37 CFR 1.130(a) filed on 4/30/2021 is sufficient to overcome the rejection of claim 1 based on 35 U.S.C102 and claims 2-12 and 14-15 based on 35 U.S.C103.  Applicant’s affidavit, received 4/30/2021, provides evidence of reliance on the exception that the disclosure of the reference was made one year or less before the effective filing date of the claimed invention and that the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Pub. No. 2017/0092680 A1) in view of Park et al. (US Pub. No. 2016/0204111 A1), hereafter referred to as Park.

As to claim 1, Kwon discloses a memory device (fig 2 and [0049]), comprising:
a semiconductor substrate (fig 2, substrate 100; [0050]);
one or more peripheral devices (fig 2, IC1) formed on the semiconductor substrate (100);
a memory chip (CH2 with memory cells IC2; [0049]) formed with interconnects (M21-24) connected to the peripheral devices (IC1);
one or more fist interconnect layers (M11-M14) sandwiched between the one or more peripheral devices (IC1) and the memory cells (IC2).
Kwon does not disclose that the memory device is a NAND memory device with a plurality of NAND strings and thus does not explicitly disclose the arrangement of a single crystalline silicon layer above and in contact with the NAND strings. 
Nonetheless, Park discloses a NAND memory device with a plurality of NAND strings (figs 2-3C, [0064]-[0066]); and
a single crystalline silicon layer (layer 100; [0133]) above and in contact with the plurality of NAND strings ([0068] teaches that the substrate 100 operates a p-type well for the memory array; as discussed below with respect to the combination the memory chip active side would be flipped 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory chip of Park as the memory chip of Kwon since Kwon teaches that the second chip of figure 2 may be implemented as a flash memory chip and Kwon is a known non-volatile NAND flash memory device that will enable the storage of data in a reliable manner.  

As to claim 2, Kwon in view of Park discloses the NAND memory device of claim 1 (paragraphs above).
Park further discloses an alternating conductor/dielectric stack (fig 3C, 132/144 stack), wherein each of the NAND strings comprises:
a semiconductor channel (156; [0077]) extending vertically through the alternating conductor/dielectric stack (132/144 stack);
a tunneling layer ([0081]) between the alternating conductor/dielectric stack (132/144 stack) and the semiconductor channel (156); and 
a storage layer ([0081]) between the tunneling layer ([0081]) and the alternating conductor dielectric stack (132/144 stack). 

As to claim 3, Kwon in view of Park discloses the NAND memory device of claim 2 (paragraphs above).
Park further discloses a plurality of first contacts (fig 3C, contacts 200), wherein each of the plurality of first contacts extends vertically and comprises an upper end in contact with a conductor layer (144) of the alternating conductor/dielectric stack (132/144 stack). 

As to claim 4, Kwon in view of Park discloses the NAND memory device of claim 2 (paragraphs above).
Park further discloses a second contact (fig 3B, contact 180), wherein the second contact (180) extends vertically through the alternating conductor/dielectric stack (132/144 stack) and comprises an upper end in contact with the single crystalline silicon layer (100). 

As to claim 5, Kwon in view of Park discloses the NAND memory device of claim 1 (paragraphs above).
Kwon further discloses a second interconnect layer (fig 2, layer 200 and TSV) above the memory cells (IC2), wherein the second interconnect layer comprises one or more conductor layers (TSV) in one or more dielectric layers (200). 

As to claim 8, Kwon discloses a memory device (fig 2 and [0049]), comprising:
a semiconductor substrate (fig 2, substrate 100; [0050]);
one or more peripheral devices (fig 2, IC1) formed on the semiconductor substrate (100);
a memory chip (CH2 with memory cells IC2; [0049]) formed with interconnects (M21-24) connected to the peripheral devices (IC1);
one or more fist interconnect layers (M11-M14) sandwiched between the one or more peripheral devices (IC1) and the memory cells (IC2).
Kwon does not disclose that the memory device is a NAND memory device with a plurality of NAND strings and thus does not explicitly disclose the arrangement of a single crystalline silicon layer above and in contact with the NAND strings. 
Nonetheless, Park discloses a NAND memory device with a plurality of NAND strings (figs 2-3C, [0064]-[0066]); 
an alternating conductor/dielectric stack (fig 3C, 132/144 stack); 
wherein each of the plurality of NAND strings comprises: 
a semiconductor channel (156; [0077]) extending vertically through the alternating conductor/dielectric stack (132/144 stack);

a storage layer ([0081]) between the tunneling layer ([0081]) and the alternating conductor dielectric stack (132/144 stack); and
a single crystalline silicon layer (layer 100; [0133]) above and in contact with the plurality of NAND strings ([0068] teaches that the substrate 100 operates a p-type well for the memory array; as discussed below with respect to the combination the memory chip active side would be flipped and mounted as shown in Kwon and thus the single crystalline silicon layer 100 would then be above and in contact with the plurality of NAND strings). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the memory chip of Park as the memory chip of Kwon since Kwon teaches that the second chip of figure 2 may be implemented as a flash memory chip and Kwon is a known non-volatile NAND flash memory device that will enable the storage of data in a reliable manner.  

As to claim 9, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).


As to claim 10, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).
Park further discloses a plurality of first contacts (fig 3C, contacts 200), wherein each of the plurality of first contacts is below and in contact with a lower end of a corresponding one of the plurality of NAND strings (contacts 200 contact conductor 144 of NAND strings). 

As to claim 11, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).
Park further discloses a second contact (fig 3B, contact 180), wherein the second contact (180) extends vertically through the alternating conductor/dielectric stack (132/144 stack) and comprises an upper end in contact with the single crystalline silicon layer (100). 

As to claim 12, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).


As to claim 14, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).
Kwon further discloses a first interconnect layer below the memory cells (fig 2, IC2), wherein the first interconnect layer comprises one or more conductors layers in one or more dielectric layers (interconnect conductors M11-M24 and V11-V21 and interconnect dielectrics 120-280). 

As to claim 15, Kwon in view of Park discloses the NAND memory device of claim 8 (paragraphs above).
Kwon further discloses a second interconnect layer (200/TSV) above the memory cells (fig 2, IC2), wherein the second interconnect layer comprises one or more conductor layers (TSV) in one or more dielectric layers (200).  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Park and further in view of Nakatsuji et al. (US Pub. No. 2019/0006381 A1), hereafter referred to as Nakatsuji. 

As to claim 6, Kwon in view of Park disclose the NAND memory device of claim 1 (paragraphs above),
Kwon in view of Park do not disclose wherein the plurality of NAND strings comprise a NAND string above another NAND string.  
Nonetheless, Nakatsuji discloses wherein the plurality of NAND strings comprise a NAND string above another NAND string (fig 21; [0128], [0131], [0132], [0137], [0138] and [0154]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to provide the stack of a second NAND string over another NAND string in the device of Kwon in view of Park as taught by Nakatsuji since this will increase the number of memory cells in the device. 

As to claim 7, Kwon in view of Park and Nakatsuji discloses the NAND memory device of claim 6 (paragraphs above),


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/14/2021